


EXHIBIT 10.14

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated September 29, 2014,
by and among Smart & Final Stores, Inc., a Delaware corporation (the “Company”),
Ares Corporate Opportunities Fund III, L.P., a Delaware limited partnership
(“ACOF III”), Ares Corporate Opportunities Fund IV, L.P., a Delaware limited
partnership (“ACOF IV”), and the other stockholders of the Company listed on
Schedule A hereto (collectively with ACOF III, ACOF IV and each other Person
that executes a Joinder Agreement, the “Stockholders”).

 

WHEREAS, the parties hereto are parties to the Stockholders Agreement, dated
November 15, 2012 (the “Stockholders Agreement”); and

 

WHEREAS, in connection with the consummation by the Company of an initial public
offering of its Common Stock, the Majority Stockholder desires to amend and
restate the Stockholders Agreement pursuant to and in accordance with
Section 6.03 of the Stockholders Agreement by entering into this Agreement.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

ARTICLE I.

 

DEFINITIONS; RULES OF CONSTRUCTION

 

SECTION 1.01.           Definitions.  The following terms, as used herein, have
the following meanings:

 

“1933 Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

“1934 Act” means the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.

 

“ACOF III” has the meaning set forth in the preamble.

 

“ACOF IV” has the meaning set forth in the preamble.

 

“Affiliate” of any specified Person means any other Person directly or
indirectly controlling, controlled by or under direct or indirect common control
with such specified Person.  No Person shall be deemed to be an Affiliate of
another Person solely by virtue of the fact that both Persons own shares of the
Company’s Capital Stock.

 

“Agreement” has the meaning set forth in the preamble.

 

“beneficial owner” has the meaning set forth in Rules 13d-3 under the 1934 Act;
and words of similar import such as “beneficial ownership” and “beneficially
own” have meanings correlative to the foregoing.

 

--------------------------------------------------------------------------------


 

“Board” means the Board of Directors of the Company.

 

“Business Day” means each day that is not a day on which banking institutions in
the City of New York are authorized or obligated by law or executive order to
close.

 

“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, and any debt, rights, warrants or options
exercisable or exchangeable for or convertible into such capital stock.

 

“Commission” means the Securities and Exchange Commission.

 

“Common Stock” means the Common Stock, par value $0.001 per share, of the
Company.

 

“Company” has the meaning set forth in the preamble.

 

“control” means, with respect to any Person, the power to direct the management
and policies of such Person, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise; and words of similar
import such as “controlling” and “controlled” have meanings correlative to the
foregoing.

 

“Demand Registration” has the meaning set forth in Section 3.02(a).

 

“Effectiveness Period” has the meaning set forth in Section 3.03(a).

 

“Joinder Agreement” means a joinder agreement, a form of which is attached
hereto as Exhibit A.

 

“Lock-up Period” has the meaning set forth in Section 3.06(a).

 

“Majority Stockholder” means, collectively, ACOF III, ACOF IV and their
respective Permitted Transferees.

 

“Minority Stockholders” means the Stockholders other than the Majority
Stockholder.

 

“owner” means, with respect to any shares of Capital Stock, the Person that is
the record owner of such shares of Capital Stock, as reflected on the applicable
issuer’s stock records; and words of similar import such as “own” have meanings
correlative to the foregoing.

 

“Permitted Transferee” means:

 

(a)                                 with respect to any Stockholder who is a
natural person, (i) such Stockholder’s spouse, parents, parents-in-law,
descendants, nephews, nieces, brothers, sisters, brothers-in-law, sisters-in-law
and children-in-law, (ii) such Stockholder’s heirs, legatees, beneficiaries or
devisees and (iii) any trust, corporation, partnership or other

 

2

--------------------------------------------------------------------------------


 

entity, the beneficiaries, stockholders, partners or other owners of which
consist entirely of such Stockholder or such other persons referred to in
clauses (i) and (ii) above;

 

(b)                                 with respect to any Stockholder that is a
trust, any other trust, corporation, partnership or other entity, the
beneficiaries, stockholders, partners or other owners of which consist entirely
of such trust or such trust’s beneficiaries;

 

(c)                                  with respect to any Stockholder that is an
investment fund, an investment partnership or an investment account, any Related
Person of such Stockholder; and

 

(d)                                 with respect to any Stockholder that is an
entity and to which clause (c) above is not applicable, any controlled Affiliate
of such Stockholder so long as such Transferee remains a controlled Affiliate of
such Stockholder following the applicable Transfer;

 

provided that, in any of such cases, such Permitted Transferee is an accredited
investor within the meaning of Regulation D under the 1933 Act.

 

“Person” means an individual, a corporation, a general or limited partnership, a
limited liability company, a joint stock company, an association, a trust or any
other entity or organization, including a government, a political subdivision or
an agency or instrumentality thereof.

 

“Piggyback Holder” has the meaning set forth in Section 3.01(a).

 

“Piggyback Registration” has the meaning set forth in Section 3.01(a).

 

“Registrable Securities” means (a) the shares of Common Stock owned by any
Stockholder at the time of determination and (b) any other Capital Stock issued
or issuable with respect to such shares of Common Stock by way of a stock split,
stock dividend, reclassification, subdivision or reorganization,
recapitalization or similar event.  A Registrable Security shall cease to be a
Registrable Security when (i) a registration statement with respect to the
offering of such security by the holder thereof shall have been declared
effective under the 1933 Act and such security shall have been disposed of by
such holder pursuant to such registration statement, (ii) with respect to any
security held by a Minority Stockholder, such security may be sold to the
public, without registration under the 1933 Act, pursuant to Rule 144 (or any
other similar provision then in force) promulgated under the 1933 Act or
(iii) such security shall have been otherwise Transferred by the holder thereof
and a certificate for such security not bearing a legend restricting further
transfer shall have been delivered by the Company or its transfer agent and any
subsequent Transfer of such security shall not require registration or
qualification under the 1933 Act or any similar state law then in force.

 

“Registration” has the meaning set forth in Section 3.03.

 

“Related Person” means, with respect to any Person, (a) an Affiliate of such
Person, (b) any investment manager, investment advisor, managing member or
general partner of such Person, (c) any investment fund, investment partnership,
investment account or other

 

3

--------------------------------------------------------------------------------


 

Person whose investment manager, investment advisor, managing member or general
partner is such Person or a Related Person of such Person, and (d) any equity
investor, member, partner or officer of such Person.

 

“Representatives” means, with respect to any Person, the directors, officers,
employees, consultants, financial advisors, attorneys, accountants and agents of
such Person.

 

“Request Notice” has the meaning set forth in Section 3.02(a).

 

“Securities” means the Common Stock and any other Capital Stock of the Company
or any of its subsidiaries.

 

“Spousal Consent” means a spousal consent, a form of which is attached hereto as
Exhibit B.

 

“Stockholder” has the meaning set forth in the preamble.

 

“Transfer” means the direct or indirect offer, sale, lease, donation, assignment
(as collateral or otherwise), mortgage, pledge, grant, hypothecation,
encumbrance, gift, bequest or transfer or disposition of any interest (legal or
beneficial) in any security (including the transfer of any Person that owns such
security or transfer by reorganization, merger, sale of substantially all of the
assets or by operation of law).

 

“Transferee” means any Person to whom Securities are Transferred.

 

SECTION 1.02.           Rules of Construction.  Any provision of this Agreement
that refers to the words “include,” “includes” or “including” shall be deemed to
be followed by the words “without limitation.”  References to the preamble or
numbered or letter articles, sections, subsections, paragraphs, exhibits or
schedules refer to the preamble or articles, sections, subsections, paragraphs,
exhibits or schedules, respectively, of this Agreement unless expressly stated
otherwise.  All references to this Agreement include, whether or not expressly
referenced, the exhibits and schedules attached hereto.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not affect the meaning or interpretation of this Agreement.  The words “hereof,”
“herein” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement.  The word “or” when used in this Agreement is not exclusive. 
The definitions contained in this Agreement are applicable to the singular as
well as the plural forms of such terms and to the masculine as well as to the
feminine and neuter genders of such term.  Unless otherwise expressly indicated,
any agreement, instrument, law or statute defined or referred to herein or in
any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein. 
References to a Person are also to its permitted successors and assigns.  In the
event that any claim is made by any Person relating to any conflict, omission or
ambiguity in this Agreement, no presumption or burden of proof or persuasion
shall be implied by virtue of the fact that this Agreement was prepared by or at
the request of a particular Person or its counsel.

 

4

--------------------------------------------------------------------------------


 

ARTICLE II.

 

REPRESENTATIONS AND WARRANTIES

 

Each of the parties hereby severally represents and warrants to each of the
other parties as follows:

 

(a)                                 Authority; Enforceability.  Such party
(i) has the legal capacity or organizational power and authority to execute,
deliver and perform its obligations under this Agreement and (ii) (in the case
of parties that are not natural persons) is duly organized and validly existing
and in good standing (in jurisdictions that recognize the concept of good
standing) under the laws of its jurisdiction of organization.  This Agreement
has been duly executed and delivered by such party and constitutes a legal,
valid and binding obligation of such party, enforceable against it in accordance
with the terms of this Agreement, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and other laws affecting the rights of creditors
generally and to the exercise of judicial discretion in accordance with general
principles of equity (whether applied by a court of law or of equity).

 

(b)                                 Consent.  No consent, waiver, approval,
authorization, exemption, registration, license or declaration is required to be
made or obtained by such party, other than those that have been made or obtained
on or prior to the date hereof, in connection with (i) the execution or delivery
of this Agreement or (ii) the consummation of any of the transactions
contemplated hereby.  To the extent such party is a natural person and is
married and is a resident of a state governed by community property laws or
similar laws relating to marital property, such party has delivered a Spousal
Consent executed by his or her spouse.

 

ARTICLE III.

 

REGISTRATION RIGHTS

 

SECTION 3.01.           Company Registration.

 

(a)                                 Right to Piggyback on Registration of Common
Stock.  Subject to Section 3.01(c), if at any time or from time to time the
Company proposes to register the Common Stock under the 1933 Act in connection
with a public offering of such Common Stock on any form other than Form S-4 or
Form S-8 or any similar successor forms or another form used for a purpose
similar to the intended use for such forms (a “Piggyback Registration”), whether
for its own account or for the account of one or more stockholders of the
Company, the Company shall give each Stockholder notice of such determination at
least ten Business Days prior to the anticipated effective date of such
Piggyback Registration.  Upon the written request of any Stockholder (the
“Piggyback Holder”) given within five Business Days after receipt of any such
notice by the Company, the Company shall use its reasonable best efforts to
cause to be registered under the 1933 Act all of the Registrable Securities
owned by such Stockholder that the Stockholder has requested to be registered;
provided that if, at any time after giving written notice of its intention to
register any securities and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of all such
securities, the Company may, at its election,

 

5

--------------------------------------------------------------------------------


 

give written notice of such determination to each Piggyback Holder and (i) in
the case of a determination not to register all of such securities, shall be
relieved of its obligation to register any Registrable Securities in connection
with such registration (but not from any obligation of the Company to pay the
registration expenses in connection therewith); and (ii) in the case of a
determination to delay registering, shall be permitted to delay registering any
Registrable Securities for the same period as the delay in registering such
other securities.  No registration effected under this Section 3.01 shall
relieve the Company of its obligation to effect any registration upon demand
under Section 3.02.

 

(b)                                 Selection of Underwriters.  If any Piggyback
Registration involves an underwritten primary offering of the Company’s
securities, the Board shall have the right to select any underwriter or
underwriters to manage such Piggyback Registration.

 

(c)                                  Priority on Piggyback Registrations.  In
the event that the Piggyback Registration includes an underwritten offering, the
registration rights provided in Section 3.01(a) shall be subject to the
condition that if the managing underwriter or underwriters of a Piggyback
Registration advise the Company that in its opinion the number of Registrable
Securities proposed to be sold in such Piggyback Registration exceeds the number
that can be sold without adversely affecting the marketability, proposed
offering price, timing, distribution method or probability of success of the
offering, the Company and the Stockholders, as the case may be, will include in
such registration only the number of Registrable Securities which, in the
opinion of such underwriter or underwriters, can be sold in such offering
without such adverse effect.  The Registrable Securities so included in such
Piggyback Registration (unless it is a Demand Registration) shall be apportioned
as follows: (i) first, to any shares of Common Stock that the Company proposes
to sell and (ii) second, pro rata among shares of the Registrable Securities
included in such Piggyback Registration, in each case according to the total
number of shares of the Registrable Securities requested for inclusion by the
Piggyback Holder, or in such other proportions as shall mutually be agreed to
among the Piggyback Holders.

 

Notwithstanding anything to the contrary herein, if the underwriter reasonably
determines that marketing factors require the exclusion of particular
Stockholder(s) from participating in such offering (e.g., the exclusion of
members of management) as to all or any portion of such Stockholder’s
Registrable Securities, the Company shall so advise such Stockholder(s) and all
or such portion of such Stockholder’s Registrable Securities shall be excluded
from such registration to the extent determined by such underwriter.

 

SECTION 3.02.           Demand Registration Rights.

 

(a)                                 Right to Demand.  At any time or from time
to time the Majority Stockholder may make a written request, which request will
specify the aggregate number of Registrable Securities to be registered and will
also specify the intended methods of disposition thereof (the “Request Notice”)
to the Company for registration with the Commission under and in accordance with
the provisions of the 1933 Act of all or part of the Registrable Securities then
owned by the Majority Stockholder (a “Demand Registration”).  A registration
pursuant to this Section 3.02 will be on such appropriate form of the Commission
as shall be selected by the Majority Stockholder and be reasonably acceptable to
the Company and as shall permit the

 

6

--------------------------------------------------------------------------------


 

intended method or methods of distribution specified by the Majority
Stockholder, including a distribution to, and resale by, the partners or
Affiliates of the Majority Stockholder.

 

Upon any such request for a Demand Registration, the Company will deliver any
notices required by Section 3.01 and thereupon the Company will, subject to
Section 3.01(c) and 3.02(d) hereof, use its reasonable best efforts to effect
the prompt registration under the 1933 Act of:

 

(i)                                     the Registrable Securities which the
Company has been so requested to register by the Majority Stockholder as
contained in the Request Notice and

 

(ii)                                  all other Registrable Securities which the
Company has been requested to register by the Piggyback Holders,

 

all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of each seller of such Registrable Securities.

 

(b)                                 Revocation.  The Majority Stockholder may,
at any time prior to the effective date of the registration statement relating
to such Demand Registration, revoke such request by providing a written notice
thereof to the Company and shall not be required to reimburse the Company for
any of its expenses incurred in connection with such attempted registration.

 

(c)                                  Selection of Underwriters.  If any of the
Registrable Securities covered by a Demand Registration are to be sold in an
underwritten offering, the Majority Stockholder will have the right to select
the managing underwriter(s) to administer the offering subject to the approval
of the Board, which approval will not be unreasonably withheld, conditioned or
delayed.

 

(d)                                 Priority on Demand Registrations.  If the
managing underwriter or underwriters of a Demand Registration advise the Company
in writing that in its or their opinion the number of Registrable Securities
proposed to be sold in such Demand Registration exceeds the number which can be
sold without adversely affecting the marketability, proposed offering price,
timing, distribution method or probability of success of the offering, the
Company will include in such registration only the number of Registrable
Securities which, in the opinion of such underwriter or underwriters, can be
sold in such offering without such material adverse effect.  The Registrable
Securities to be included in such Demand Registration shall be apportioned pro
rata among the Majority Stockholder and the Piggyback Holders according to the
total number of shares of the Registrable Securities requested for inclusion by
the Majority Stockholder and the Piggyback Holders, or in such other proportions
as shall mutually be agreed to among the Majority Stockholder and the Piggyback
Holders.

 

Notwithstanding anything to the contrary herein, if the underwriter reasonably
determines that marketing factors require the exclusion of particular
Stockholder(s) from participating in such offering (e.g., the exclusion of
members of management) as to all or any portion of such Stockholder’s Common
Stock, the Company shall so advise such Stockholder(s)

 

7

--------------------------------------------------------------------------------


 

and all or such portion of such Stockholder’s Common Stock shall be excluded
from such registration to the extent determined by such underwriter.

 

SECTION 3.03.           Registration Procedures.  It shall be a condition
precedent to the obligations of the Company to take any action pursuant to this
Article III that the Stockholders requesting inclusion in any Piggyback
Registration or Demand Registration (a “Registration”) shall furnish to the
Company such information regarding them, the Registrable Securities owned by
them, the intended method of disposition of such Registrable Securities, and
such agreements regarding indemnification, disposition of such securities and
other matters referred to in and consistent with this Article III, as the
Company shall reasonably request and as shall be required in connection with the
action to be taken by the Company (such intended method of distribution may
include a distribution to, and resale by, the partners of the holders of any
Registrable Securities).  With respect to any Registration which includes
Registrable Securities owned by a Stockholder, the Company will, subject to
Sections 3.01 and 3.02:

 

(a)                                 As promptly as possible (in the case of a
Demand Registration, no more than (i) 45 days after the Company’s receipt of a
Request Notice that is not for a Registration on Form S-3 or any successor or
comparable form and (ii) 30 days after the Company’s receipt of a Request Notice
that is for a Registration on Form S-3 or any successor or comparable form)
prepare and file with the Commission a registration statement on the appropriate
form prescribed by the Commission for such intended method of disposition, use
its reasonable best efforts to cause such registration statement to become
effective as soon as practicable thereafter; provided that before filing a
registration statement or prospectus or any amendments or supplements thereto,
the Company shall furnish to counsel representing the Stockholders selling
Registrable Securities under such Registration copies of all documents proposed
to be filed, which documents shall be subject to the review and reasonable
comments of such counsel; provided, further, that the Company shall not be
obligated to maintain such Registration effective for a period longer than
(x) 360 days or (y) such shorter period when all of the Registrable Securities
covered by such registration statement have been sold pursuant thereto (the
“Effectiveness Period”);

 

(b)                                 Prepare and file with the Commission such
amendments and post-effective amendments to such registration statement and any
documents required to be incorporated by reference therein as may be necessary
to keep the registration statement effective for a period of not less than the
Effectiveness Period (but not prior to the expiration of the time period
referred to in Section 3(3) of the 1933 Act and Rule 174 thereunder, if
applicable); cause the prospectus to be supplemented by any required prospectus
supplement, and as so supplemented to be filed pursuant to Rule 424 under the
1933 Act and comply with the 1933 Act in a timely manner; and comply with the
provisions of the 1933 Act applicable to it with respect to the disposition of
all Registrable Securities covered by such registration statement during the
applicable period in accordance with the intended method or methods of
disposition by the sellers thereof set forth in such registration statement or
supplement to the prospectus;

 

(c)                                  Promptly incorporate in a prospectus
supplement or post-effective amendment such information as the underwriter(s) or
the Majority Stockholder reasonably requests to be included therein relating to
the plan of distribution with respect to such Registrable Securities; and make
all required filings of such prospectus supplements or post-effective

 

8

--------------------------------------------------------------------------------


 

amendments as soon as practical after being notified of the matters to be
incorporated in such supplement or amendment;

 

(d)                                 Furnish to such Stockholder, without charge,
such number of conformed copies of the registration statement and any
post-effective amendment thereto as such Stockholder may reasonably request, and
such number of copies of the prospectus (including each preliminary prospectus)
and any amendments or supplements thereto, and any documents incorporated by
reference therein, as such Stockholder or underwriter or underwriters, if any,
may request in order to facilitate the disposition of the securities being sold
by such Stockholder (it being understood that the Company consents to the use of
the prospectus and any amendment or supplement thereto by such Stockholder
covered by the registration statement and the underwriter or underwriters, if
any, in connection with the offering and sale of the securities covered by the
prospectus or any amendments or supplements thereto);

 

(e)                                  Notify such Stockholder, at any time when a
prospectus relating thereto is required to be delivered under the 1933 Act, when
the Company becomes aware of the happening of any event as a result of which the
prospectus included in such registration statement (as then in effect) contains
any untrue statement of material fact or omits to state a material fact
necessary to make the statements therein (in the case of the prospectus or any
preliminary prospectus, in light of the circumstances under which they were
made) not misleading and, as promptly as practicable thereafter, prepare and
file with the Commission and furnish a supplement or amendment to such
prospectus so that, as thereafter delivered to the investors of such securities,
such prospectus will not contain any untrue statement of a material fact or omit
to state a material fact necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading;

 

(f)                                   Make generally available to its security
holders an earnings statement, which need not be audited, satisfying the
provisions of Section 11(a) of the 1933 Act as soon as reasonably practicable
after the end of the 12-month period beginning with the first month of the
Company’s first fiscal quarter commencing after the effective date of the
registration statement, which statement shall cover said 12-month period;

 

(g)                                  After the filing of a registration
statement, (i) notify each Stockholder holding Registrable Securities covered by
such registration statement of any stop order issued or, to the Company’s
knowledge, threatened by the Commission and of the receipt by the Company of any
notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the applicable securities or blue sky laws
of any jurisdiction, (ii) use its reasonable best efforts to obtain the
withdrawal of any order suspending the effectiveness of the registration
statement or the qualification of any Registrable Securities at the earliest
possible moment, and (iii) make available for inspection by any seller of
Registrable Securities, any underwriter participating in any disposition
pursuant to such registration statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate and business documents and properties of the
Company as shall be necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s Representatives to supply all such
information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent in connection with such registration statement;

 

9

--------------------------------------------------------------------------------


 

(h)                                 In connection with the preparation and
filing of each Registration, give each holder of Registrable Securities included
in such Registration, the underwriter(s) and their respective counsel,
accountants and other Representatives and agents the opportunity to participate
in the preparation of each registration statement, each prospectus included
therein or filed with the Commission, and each amendment thereof or supplement
thereto and comparable statements under the securities or blue sky laws of any
jurisdiction and give each of the foregoing Persons access to the books and
records, pertinent corporate and business documents and properties of the
Company and its subsidiaries and such opportunities to discuss the business and
affairs of the Company and its subsidiaries with the respective Representatives
and the independent public accountants who have certified the Company’s
consolidated financial statements, and supply all other information and respond
to all other inquiries requested by such holders, underwriter(s), counsel,
accountants and other Representatives and agents as shall be necessary or
appropriate, in the opinion of such holders or underwriter(s), to conduct a
reasonable investigation within the meaning of the 1933 Act, and the Company
shall not file any registration statement or amendment thereto or any prospectus
or supplement thereto to which such holder or such underwriter(s) shall object;

 

(i)                                     Cause its employees to participate in
“road shows” and other presentations as reasonably requested by the underwriters
in connection with such Registration;

 

(j)                                    Deliver promptly to counsel representing
the Stockholders selling Registrable Securities under such Registration and each
underwriter, if any, participating in the offering of the Registrable
Securities, copies of all correspondence between the Commission and the Company,
its counsel or auditors, and all memoranda relating to discussions with the
Commission or its staff with respect to such Registration; and

 

(k)                                 On or prior to the date on which the
registration statement is declared effective, use its reasonable best efforts to
(i) register or qualify, and cooperate with such underwriter or underwriters, if
any, and their counsel in connection with the registration or qualification of,
the securities covered by the registration statement for offer and sale under
the securities or blue sky laws of each state and other jurisdiction of the
United States as the managing underwriter or underwriters, if any, requests in
writing, to use its reasonable best efforts to keep each such registration or
qualification effective, including through new filings, or amendments or
renewals, during the Effectiveness Period and do any and all other acts or
things necessary or advisable to enable the disposition in all such
jurisdictions of the Registrable Securities covered by the applicable
registration statement; provided that the Company will not be required to
qualify generally to do business in any jurisdiction where it is not then so
qualified or to take any action which would subject it to general service of
process in any such jurisdiction where it is not then so subject, (ii) obtain a
“comfort” letter from the Company’s independent public accountants in customary
form and covering such matters of the type customarily covered by comfort
letters, which letter shall be addressed to the underwriters, and the Company
shall use its reasonable best efforts to cause such comfort letter to also be
addressed to the holders of such Registrable Securities, (iii) obtain an opinion
from the Company’s outside counsel in customary form and covering such matters
of the type customarily covered by such opinions, which opinion shall be
addressed to the underwriters and the holders of such Registrable Securities,
and (iv) enter into and perform its obligations under such customary agreements
(including underwriting agreements in customary form) and take all such other
actions as the holders of a majority of the

 

10

--------------------------------------------------------------------------------

 

Registrable Securities included in the Request Notice, in the case of a Demand
Registration, or the holders of a majority of the Registrable Securities being
sold or the underwriters, if any, in the case of a Piggyback Registration,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities (including effecting a stock split, combination of
shares, recapitalization, or reorganization).

 

The Stockholders, upon receipt of any notice from the Company of the happening
of any event of the kind described in subsection (e) of this Section 3.03, will
forthwith discontinue disposition of the Registrable Securities until the
Stockholders’ receipt of the copies of the supplemented or amended prospectus
contemplated by subsection (e) of this Section 3.03 or until it is advised in
writing by the Company that the use of the prospectus may be resumed, and has
received copies of any additional or supplemental filings which are incorporated
by reference in the prospectus, and, if so directed by the Company, each
Stockholder will, or will request the managing underwriter or underwriters, if
any, to, deliver, to the Company (at the Company’s sole expense) all copies,
other than permanent file copies then in such Stockholder’s possession, of the
prospectus covering such securities current at the time of receipt of such
notice.

 

No holder of Registrable Securities shall be required to make any
representations or warranties to or agreements with the Company, other than
representations and warranties regarding such holder, such holder’s ownership of
and title to the Registrable Securities to be sold in such offering, and its
intended method of distribution and any liability of any such holder under such
underwriting agreement shall be limited to liability arising from breach of its
representations and warranties therein and shall be limited to an amount equal
to the net amount received by such holder from the sale of Registrable
Securities pursuant to such registration statement.

 

SECTION 3.04.           Registration Expenses.

 

(a)                                 In the case of any Registration, the Company
shall bear all expenses incident to the Company’s performance of or compliance
with Sections 3.01, 3.02 and 3.03 of this Agreement, including all Commission
and stock exchange or the Financial Industry Regulatory Authority, Inc.
registration and filing fees and expenses, fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Registrable
Securities), rating agency fees, printing expenses, messenger, telephone and
delivery expenses, fees and disbursements of counsel for the Company and all
independent certified public accountants and any fees and disbursements of
underwriters customarily paid by issuers or sellers of securities (but not
including any underwriting discounts or commissions, or transfer taxes, if any,
attributable to the sale of Registrable Securities by a selling Stockholder or
fees and expenses of more than one counsel representing the Stockholders selling
Registrable Securities under such Registration as set forth in
Section 3.04(b) below).

 

(b)                                 In connection with each Registration
initiated hereunder (whether a Demand Registration or a Piggyback Registration),
the Company shall reimburse the holders covered by such Registration for the
reasonable fees and disbursements of one law firm chosen by a majority of the
number of shares of Registrable Securities included in the Request Notice, in

 

11

--------------------------------------------------------------------------------


 

the event of a Demand Registration, and, in the case of a Piggyback
Registration, the holders of a majority of the number of shares of Registrable
Securities included in such Registration.

 

SECTION 3.05.           Indemnification.

 

(a)                                 Indemnification by the Company.  The Company
agrees to indemnify and hold harmless each Stockholder, the underwriters selling
such Stockholder’s Registrable Securities and their respective officers,
directors, Affiliates and agents and each Person who controls (within the
meaning of the 1933 Act or the 1934 Act) any of them, including any general
partner or manager of any thereof, against all losses, claims, damages,
liabilities and expenses (including reasonable out-of-pocket counsel fees and
disbursements) arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in any registration statement, prospectus
or preliminary prospectus, or any amendment thereof or supplement thereto, in
which such Stockholder participates in an offering of Registrable Securities or
in any document incorporated by reference therein or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein (in the case of the prospectus or any
preliminary prospectus, in light of the circumstances under which they were
made) not misleading, except insofar as the same are made in reliance on and in
conformity with any information with respect to such Stockholder furnished in
writing to the Company by such Stockholder expressly for use therein.

 

(b)                                 Indemnification by the Stockholders.  In
connection with any registration statement in which a Stockholder is
participating, each such Stockholder will furnish to the Company in writing such
information and affidavits with respect to such Stockholder as the Company
reasonably requests for use in connection with any registration statement or
prospectus covering the Registrable Securities of such Stockholder and to the
extent permitted by law agrees to indemnify and hold harmless the Company, its
directors, officers and agents and each Person who controls (within the meaning
of the 1933 Act or the 1934 Act) the Company, against any losses, claims,
damages, liabilities and expenses arising out of or based upon any untrue
statement of a material fact or any omission to state a material fact required
to be stated therein or necessary to make the statements in the registration
statement, prospectus or preliminary prospectus (in the case of the prospectus
or preliminary prospectus, in light of the circumstances under which they were
made) not misleading, to the extent, but only to the extent, that such untrue
statement or omission is made in reliance on and in conformity with the
information or affidavit with respect to such Stockholder so furnished in
writing by such Stockholder expressly for use in the registration statement or
prospectus; provided that the obligation to indemnify shall be several, not
joint and several, among such Stockholders and the liability of each such
Stockholder shall be in proportion to and limited to the net amount received by
such Stockholder from the sale of Registrable Securities pursuant to such
registration statement in accordance with the terms of this Agreement.  The
indemnity agreement contained in this Section 3.05(b) shall not apply to amounts
paid in settlement of any such loss, claim, damage, liability, action or
proceeding if such settlement is effected without the consent of such
Stockholder.  the Company and the holders of the Registrable Securities hereby
acknowledge and agree that, unless otherwise expressly agreed to in writing by
such holders, the only information furnished or to be furnished to the Company
for use in any registration statement or prospectus relating to the Registrable
Securities or in any amendment, supplement or preliminary materials associated
therewith are statements specifically relating to (i) the beneficial ownership
of shares of

 

12

--------------------------------------------------------------------------------


 

Common Stock by such holder and its Affiliates, (ii) transactions or the
relationship between such holder and its Affiliates, on the one hand, and the
Company, on the other hand (iii) the name and address of such holder and
(iv) any additional information about such holder or the plan of distribution
(other than for an underwritten offering) required by law or regulation to be
disclosed in any such document.

 

(c)                                  Conduct of Indemnification Proceedings. 
Any Person entitled to indemnification hereunder will (i) give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification and (ii) unless in such indemnified party’s reasonable judgment
a conflict of interest may exist between such indemnified and indemnifying
parties with respect to such claim, permit such indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to the indemnified
party.  The failure to so notify the indemnifying party shall not relieve the
indemnifying party from any liability hereunder with respect to the action,
except to the extent that such indemnifying party is materially prejudiced by
the failure to give such notice; provided that any such failure shall not
relieve the indemnifying party from any other liability which it may have to any
other party or to such indemnified party other than pursuant to this
Section 3.05.  No indemnifying party in the defense of any such claim or
litigation, shall, except with the consent of such indemnified party, which
consent shall not be unreasonably withheld, consent to entry of any judgment or
enter into any settlement with respect to such indemnified party which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect of such
claim or litigation.  An indemnifying party who is not entitled to, or elects
not to, assume the defense of a claim will not be obligated to pay the fees and
expenses of more than one counsel for all parties indemnified by such
indemnifying party with respect to such claim, unless in the reasonable judgment
of any indemnified party there may be one or more legal or equitable defenses
available to such indemnified party which are in addition to or may conflict
with those available to any other of such indemnified parties with respect to
such claim, in which event the indemnifying party shall be obligated to pay the
reasonable fees and expenses of such additional counsel or counsels.

 

(d)                                 Contribution.  If for any reason the
indemnification provided for in the preceding subsections (a) and (b) of this
Section 3.05 is unavailable to an indemnified party as contemplated by the
preceding subsections (a) and (b) of this Section 3.05 or is insufficient to
hold such indemnified party harmless, then the indemnifying party shall
contribute to the amount paid or payable by the indemnified party as a result of
such loss, claim, damage or liability (i) in such proportion as is appropriate
to reflect the relative benefits received by the indemnified party and the
indemnifying party, or (ii) if the allocation provided by the preceding clause
(i) is not permitted by applicable law, in such proportion as is appropriate to
reflect not only the relative benefits referred to in the preceding clause
(i) but also the relative fault of the indemnified party and the indemnifying
party, as well as any other relevant equitable considerations.  The relative
fault of the Company on the one hand and of the sellers of Registrable
Securities and any other sellers participating in the registration statement on
the other hand shall be determined by reference to, among other things, whether
the untrue or alleged omission to state a material fact relates to information
supplied by the Company or by the sellers of Registrable Securities or other
sellers participating in the registration statement and the parties’ relative
intent, knowledge, access to information and opportunity to correct or prevent
such statement or omission.  In no event shall the liability of any such
Stockholder be greater in amount than the amount of net

 

13

--------------------------------------------------------------------------------


 

proceeds received by such Stockholder upon such sale or the amount for which
such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided in subsection (b) of this
Section 3.05 had been available.

 

SECTION 3.06.           Holdback Agreements.

 

(a)                                 Whenever the Company proposes to register
any of its equity securities under the 1933 Act in an underwritten offering for
its own account (other than on Form S-4 or S-8 or any similar successor form or
another form used for a purpose similar to the intended use of such forms) or is
required to use its reasonable efforts to effect the registration of any
Registrable Securities under the 1933 Act pursuant to Section 3.01 or 3.02, each
holder of Registrable Securities agrees by acquisition of such Registrable
Securities not to effect any sale or distribution, including any sale pursuant
to Rule 144 under the 1933 Act, or to request registration under Section 3.02 of
any Registrable Securities for the time period reasonably requested by the
managing underwriter for the underwritten offering; provided that in no event
shall such period exceed 180 days (the “Lock-up Period”) after the effective
date of the registration statement relating to such registration, except (i) as
part of such registration or (ii) in the case of a private sale or distribution,
unless the Transferee agrees in writing to be subject to this Section 3.06.  If
requested by such managing underwriter, each holder of Registrable Securities
agrees to execute a holdback agreement, in customary form, consistent with the
terms of this Section 3.06(a); provided, that if the Company or any underwriter
releases any holder of Registrable Securities from such holdback agreement, it
shall similarly release all other holders of Registrable Securities on a pro
rata basis.

 

(b)                                 the Company agrees not to effect any sale or
distribution of any of its equity securities or securities convertible into or
exchangeable or exercisable for any such equity securities within the Lock-up
Period (except as part of such underwritten registration or pursuant to
registrations on Form S-8, S-4 or any successor forms thereto), except that such
restriction shall not prohibit any such sale or distribution after the effective
date of the registration statement (i) pursuant to any stock option, warrant,
stock purchase plan or agreement or other benefit plan approved by the Board to
officers, directors or employees of the Company or its subsidiaries,
(ii) pursuant to Section 3(2) of the 1933 Act or (iii) as consideration to any
third party seller in connection with the bona fide acquisition by the Company
or any subsidiary of the Company of the assets or securities of any Person in
any transaction approved by the Board.  In addition, upon the request of the
managing underwriter, the Company shall use its reasonable best efforts to cause
each holder of its equity securities or any securities convertible into or
exchangeable or exercisable for any of such securities whether outstanding on
the date of this Agreement or issued at any time after the date of this
Agreement (other than any such securities acquired in a public offering), to
agree not to effect any such public sale or distribution of such securities
during such period, except as part of any such registration if permitted, and to
cause each such holder to enter into a similar agreement to such effect with the
such managing underwriter.

 

SECTION 3.07.           Participation in Registrations.  No Stockholder may
participate in any Registration hereunder that is underwritten unless such
Stockholder (a) agrees to sell its securities on the basis provided in any
underwriting arrangements approved by the Persons entitled hereunder to approve
such arrangements (provided that such underwriting

 

14

--------------------------------------------------------------------------------


 

arrangements shall not limit any of such Stockholder’s rights under this
Agreement), and (b) completes and executes all questionnaires, powers of
attorney, underwriting agreements and other documents customarily required under
the terms of such underwriting arrangements.

 

ARTICLE IV.

 

MISCELLANEOUS

 

SECTION 4.01.           Notices.  All notices, demands or requests made pursuant
to, under or by virtue of this Agreement must be in writing and sent to the
party to which the notice, demand or request is being made at the address or
facsimile number set forth on the signature pages hereof (or in the relevant
Joinder Agreement), or at such other address or facsimile number as such party
shall have furnished to the Company in writing; provided that:

 

(a)                                 unless otherwise specified by the Majority
Stockholder in a notice delivered by the Majority Stockholder in accordance with
this Section 4.01, any notice required to be delivered to the Majority
Stockholder shall be properly delivered if delivered to:

 

Ares Corporate Opportunities Fund III, L.P.
Ares Corporate Opportunities Fund IV, L.P.
c/o Ares Management LLC
2000 Avenue of the Stars, 12th Floor
Los Angeles, CA 90067

Facsimile:       (310) 201-4170

Attention:       Adam Stein

Kevin Frankel

 

with a copy (which shall not constitute notice) to

 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067

Facsimile:       (310) 557-2193

Attention:       Michael A. Woronoff, Esq.

 

(b)                                 unless otherwise specified by the Company in
a notice delivered by the Company in accordance with this Section 4.01, any
notice required to be delivered to the Company shall be properly delivered if
delivered to:

 

Smart & Final Stores, Inc.
c/o Ares Management LLC
2000 Avenue of the Stars
Los Angeles, CA 90067

Facsimile:       (310) 201-4170

Attention:       Adam Stein

Kevin Frankel

 

with a copy (which shall not constitute notice) to

 

15

--------------------------------------------------------------------------------


 

Proskauer Rose LLP
2049 Century Park East, Suite 3200
Los Angeles, CA 90067

Facsimile:       (310) 557-2193

Attention:       Michael A. Woronoff, Esq.

 

Notice shall be delivered (i) by nationally recognized overnight courier
delivery for next Business Day delivery, (ii) by hand delivery, or (iii) by
facsimile or electronic mail transmission followed by overnight delivery the
next Business Day. Legal counsel for the respective parties may send to the
other party any notices, requests, demands or other communications required or
permitted to be given hereunder by such party. Each such notice or other
communication shall for all purposes of this Agreement be treated as effective,
or as having been given, only upon receipt thereof at the address specified
hereunder.

 

SECTION 4.02.           Binding Effect; Benefits.  This Agreement shall be
binding upon and inure to the benefit of the parties to this Agreement and their
respective successors and permitted assigns.  Except as set forth in
Section 3.05, nothing in this Agreement, express or implied, is intended or
shall be construed to give any Person other than the parties to this Agreement
or their respective successors or permitted assigns any legal or equitable
right, remedy or claim under or in respect of any agreement or any provision
contained herein.

 

SECTION 4.03.           Amendment.  This Agreement may not be amended, restated,
modified or supplemented in any respect and the observance of any term of this
Agreement may not be waived except by a written instrument executed by the
Majority Stockholder, so long as it or any of its Permitted Transferees remains
a Stockholder, and to the extent (and only to the extent) the interests of the
Minority Stockholders are adversely affected by such amendment, modification,
supplement or waiver, by a majority of the shares of Common Stock then owned by
the Minority Stockholders.  No consent of any Minority Stockholder shall be
required to the joinder of those Persons who become parties hereto by executing
a Joinder Agreement in accordance to the terms of this Agreement.

 

SECTION 4.04.           Assignability.  Neither this Agreement nor any right,
remedy, obligation or liability arising hereunder or by reason hereof shall be
assignable by either the Company or any Stockholder except as otherwise
expressly stated hereunder or with the prior written consent of the Majority
Stockholder, so long as it or any of its Permitted Transferees remains a
Stockholder and any attempted assignment in violation of this Section 4.04 shall
be null and void ab initio.  A Permitted Transferee who executes a Joinder
Agreement in accordance with the provisions hereof may be assigned any rights
available hereunder in connection with a Transfer of Common Stock to such
Permitted Transferee.

 

SECTION 4.05.           Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.  The parties hereto irrevocably submit, in any legal action or
proceeding relating to this Agreement, to the jurisdiction of the courts of the
United States located in the State of New York or in any New York state court
located in New York county and consent that any such action or proceeding may be
brought in such courts and waive any objection that they may now or hereafter
have to the

 

16

--------------------------------------------------------------------------------


 

venue of such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient forum.

 

SECTION 4.06.           Enforcement.  Without limiting or waiving in any respect
any rights or remedies of the parties hereto under this Agreement now or
hereinafter existing at law or in equity, each of the parties hereto
(a) expressly agree that the provisions of this Agreement may be specifically
enforced against each of the parties hereto in any court of competent
jurisdiction and (b) hereby waive any requirement for the posting of any bond or
similar collateral in connection therewith.

 

SECTION 4.07.           Severability.  If any provision of this Agreement shall
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions shall not in any way be affected or impaired
thereby.  If any of this Agreement is so broad as to be unenforceable, the
provision shall be interpreted to be only so broad as is enforceable.

 

SECTION 4.08.           Counterparts.  This Agreement and any joinders hereto
may be executed in any number of counterparts, including by way of electronic
transmission (e.g., pdf and facsimile formats), each of which may be executed by
less than all of the parties hereto, each of which shall be enforceable against
the parties actually executing such counterparts, and all of which together
shall constitute one instrument.

 

SECTION 4.09.           Termination of Certain Provisions.  All rights and
obligations under this Agreement will terminate and be of no force and effect
when no Stockholder holds any Registrable Securities.

 

SECTION 4.10.           Waiver of Jury Trial.  Each party to this Agreement, for
itself and its Related Persons, hereby irrevocably and unconditionally waives to
the fullest extent permitted by applicable law all right to trial by jury in any
action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to the actions of the parties hereto or
their respective Related Persons pursuant to this Agreement or in the
negotiation, administration, performance or enforcement of this Agreement.

 

SECTION 4.11.           Further Assurances.  Each party agrees that it shall,
from time to time after the date of this Agreement, execute and deliver such
other documents and instruments and take such other actions as may be reasonably
requested by the Company or the Majority Stockholder to carry out the
transactions contemplated by this Agreement.

 

SECTION 4.12.           Entire Agreement.  This Agreement supersedes all prior
agreements, whether written or oral, between the parties with respect to its
subject matter and constitutes (along with the exhibits and other documents
delivered pursuant to this Agreement) a complete and exclusive statement of the
terms of the agreement between the parties with respect to its subject matter.

 

SECTION 4.13.           Confidentiality.  Each Minority Stockholder agrees, and
will require each of its Representatives to agree, to hold in confidence and not
use or disclose to any third party (other than its legal counsel, financial
advisors and accountants) any information provided to or learned by such Person
in connection with its investment in the Company or such

 

17

--------------------------------------------------------------------------------


 

Stockholder’s rights under this Agreement.  Notwithstanding the foregoing, each
Minority Stockholder may disclose any confidential information that, based on an
opinion of such Stockholder’s legal counsel, is required by law, regulation or
applicable rules to be disclosed, but only after providing the Company, to the
extent practicable and legally permissible, with prior written notice and an
opportunity to limit or eliminate such disclosure.  Prior to disclosure of any
confidential information in accordance with the preceding sentence, such
Stockholder shall use its reasonable best efforts to obtain a commitment from
the Persons to whom such confidential information is disclosed that such Persons
will afford such information confidential treatment.

 

[signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement as of the date
first set forth above.

 

 

 

SMART & FINAL STORES, INC.

 

 

 

 

 

By:

/s/ Richard N. Phegley

 

Name:

Richard N. Phegley

 

Title:

Senior Vice President

 

 

 

 

 

ARES CORPORATE OPPORTUNITIES FUND III, L.P.

 

By: ACOF Operating Manager III, LLC, its Manager

 

 

 

 

 

By:

/s/ Adam Stein

 

Name:

Adam Stein

 

Title:

Authorized Signatory

 

 

 

 

 

ARES CORPORATE OPPORTUNITIES FUND IV, L.P.

 

By: ACOF Operating Manager IV, LLC, its Manager

 

 

 

 

 

By:

/s/ Adam Stein

 

Name:

Adam Stein

 

Title:

Authorized Signatory

 

[Signature Page to Registration Rights Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

Donald G. Alvarado

Norman H. Axelrod

David T. Baker

Patrick Barber

Anthony V. Bernardini

The Eckert Family Trust

Andrew A. Giancamilli

Diana S. Godfrey

Lily H. Harada

Eleanor E. Hong

Michael M. Laddon

W. Robert Layne, Jr.

Richard A. Link

Sean Mahony

John A. Mathews

John R. Meighan

Will D. Miller

Suzanne Mullins

Thomas P. Paolucci

Michael K. Paul

Richard N. Phegley

Jaime R. Prager

Matthew T. Reeve

Eugene M. Smith

Gary M. Somes

Rosemarie Squieri

Raymond C. Swain

Martin J. Trtek

Stanley T. Walker

Jeff D. Whynot

Charles W. Zeigler

Daryl P. ZGodzay

 

20

--------------------------------------------------------------------------------

 

EXHIBIT A

 

FORM OF JOINDER AGREEMENT

 

WHEREAS, simultaneously with the execution of this Agreement, the undersigned is
acquiring        shares of Common Stock, par value $0.001 (the “Common Stock”),
of Smart & Final Stores, Inc., a Delaware corporation (the “Company”);

 

WHEREAS, as a condition to the acquisition of the Common Stock, the undersigned
has agreed to join in a certain Registration Rights Agreement, dated [•], 2014
(the “Registration Rights Agreement”), among the Company and the Stockholders
(as such term is defined in the Registration Rights Agreement) party thereto;
and

 

WHEREAS, the undersigned understands that the execution of this Agreement is a
condition precedent to the acquisition of the Common Stock;

 

NOW, THEREFORE, as an inducement to both the transferor of the Common Stock and
the other Stockholders to allow the Transfer (as such term is defined in the
Registration Rights Agreement) of the Common Stock to the undersigned, the
undersigned agrees as follows:

 

1.                                      The undersigned hereby joins in the
Registration Rights Agreement and agrees to be bound by the terms and provisions
of the Registration Rights Agreement as provided by the Registration Rights
Agreement as a Stockholder.

 

[signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Agreement this      day of
                        , 20    .

 

 

 

 

Name:

 

Title:

 

Address:

 

A-2

--------------------------------------------------------------------------------


 

EXHIBIT B

 

CONSENT OF SPOUSE

 

I,                                 , spouse of                                 ,
have read and hereby approve the Registration Rights Agreement, dated [•], 2014
(the “Registration Rights Agreement”), among Smart & Final Stores, Inc. and the
stockholders party thereto.  I agree to be bound by the provisions of the
Registration Rights Agreement insofar as I may have any rights in said
Registration Rights Agreement or any shares of Common Stock (as such term is
defined in the Registration Rights Agreement) covered thereby under the
community property laws or similar laws relating to marital property in effect
in the state of our residence as of the date of the signing of the Registration
Rights Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this Consent of Spouse this
     day of                         , 20    .

 

 

 

 

Name:

 

Address:

 

B-1

--------------------------------------------------------------------------------
